DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 04/23/2021 and 06/21/2021 have been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 17-20, the claim elements:
“a camera module capturing”
“a distance measuring module capturing”
“a processing unit receiving…constructing…outputting”
“an infrared sensing module for sensing”
“a light measuring module to measure”
“a GPS module to capture”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 17-20, the elements camera module, distance measuring module processing unit, infrared sensing module, light measuring module and GPS module are limitations that invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. These elements use the generic placeholder terms “unit/module” and are coupled to the function “capturing, receiving, constructing, outputting, sensing and measuring” without any sufficient structure for accomplishing this function, so that it invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the description of this unit in the specification fails to describe the specific structure(s) that would be used to accomplish this claimed functionality.  In particular, the specification merely describes the functionality and uses the identical generic placeholder term to label these modules/units, so that one of ordinary skill in the art would not recognize what structure(s) the claimed invention is directed to for this unit.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter (the elements “camera module”, “distance measuring module”, “processing unit”, “infrared sensing module”, “light measuring module” and “GPS module”) which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter is not properly described in the specification if the modules/units are hardware.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; or
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 11,029,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “capturing 2D distance matrix information of the object's surface”, “analyzing the 2D distance matrix information and generating second outline information of the object according to the 2D distance matrix information” and “providing an infrared sensing module and sensing the object with the infrared sensing module to obtain an infrared image of the object; analyzing the infrared image and generating third outline information according to the infrared image; and establishing the 3D model of the object according to the first outline information, the second outline information, and the third outline information” renders claims 1-20 as broadened and obvious variants of claims 1-19 of U.S. Patent 11,029,452.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 2018/0241923 A1).

Consider claim 1 (and similarly applied to claim 17), Lu discloses an image processing method, comprising: 
obtaining first information of an object by a camera module, wherein the first information comprises image information; (fig. 11A, step 1140, acquire first/second image of target captured by cameras)
obtaining second information of the object by a distance measuring module, wherein the second information comprises distance information; (fig. 4b, measurement module 450)
establishing a 3D module model based on the first information and the second information; (paragraph 12; dimension of target may be determined based on the 3D outline model)
outputting a post-production image according to the 3D model and at least one of the first information or the second information to reduce an adverse influence of environment.  (paragraphs 180, 184; generate 3D outline model based on the camera parameters, the parallax and first/second outline of the target)

Consider claim 2, Lu discloses the claimed invention wherein outputting a post-production image according to the 3D model and the first information to reduce the adverse influence of environment on the first information.  (paragraphs 21-23; ambient brightness, also see paragraphs 136 and 179)

Consider claim 3, Lu discloses the claimed invention wherein the post-production image comprises the image information.  (figures 11A-11B)

Consider claim 4, Lu discloses the claimed invention wherein outputting a post-production image according to the 3D model and the second information to reduce the adverse influence of environment on the first information.  (paragraphs 180, 184)

Consider claim 5, Lu discloses the claimed invention wherein outputting a post-production image according to the 3D model and the first information to reduce the adverse influence of environment on the second information.  (figures 11A-11B)

Consider claim 13, Lu discloses the claimed invention wherein providing a GPS module and capturing location information of the camera module and the distance measuring module relative to the object; (paragraph 106) and establishing the 3D model of the object according to the location information and the first and second outline informations. (figure 13)

Consider claim 15, Lu discloses the claimed invention wherein the first information includes color information of the object.  (paragraph 136)

Consider claim 18, Lu discloses an infrared sensing module for sensing the object with infrared light.  (paragraph 84)

Consider claim 19, Lu discloses a light measuring module to measure environmental light.  (paragraph 95)

Consider claim 20, Lu discloses a GPS module to capture location information of the camera module and the distance measuring module relative to the object.  (figure 13, paragraph 106)

Relevant Prior Art Directed to State of Art
Weistrand (US 2019/0197692 A1) is relevant prior art not applied in the rejection(s) above. Weistrand discloses an image processing system for contouring 3D image data by calculate an initial estimate of the three-dimensional shell between the first and second axial positions in the source data by interpolating between first and second sets of data points, the first set of data points describing a first outline of the first edge and the second set of data points describing a second outline of the second edge; analyze a first data portion of the first subset of the source data in proximity to the first edge; analyze a second data portion of the second subset of the source data in proximity to the second edge, based thereon; and derive a set of image features defining an estimated perimeter of the anatomic structure of interest, and calculate the subsequent estimate of the three-dimensional shell on the further basis of the set of image features.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665